DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of the Claims
2.	Claims 1, 4-11 are currently pending. This office action is in response to the amendment filed on 08/30/2021. This office action is a final rejection. 
                                                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2012/0010363 A1).
Concerning claim 1 Hsu teaches a compatabilizer polymer which has an epoxy equivalent of preferably 2000 g/eq to 10,000 g/eq (paragraphs 0029 and 0030) and has a molecular weight distribution index of from 1.0 to 2.0 (paragraph 0029). This molecular weight distribution index is an overlapping range with the claimed range of 1.9 to 2.4. The polymer is indicated to be a block copolymer where the first block comprises a epoxy group and the second bock includes no epoxy group (paragraph 0028), and is indicated to have a number average molecular weight ranging from 3000 to 80000 (paragraph 0032).  As the weight average molecular weight is Mw/Mn this would corresponds to a range of the weight average molecular weight of the copolymer of from 3000 to 160,000 g/mol which is an overlapping range with the claimed range of 50,000 to 300,000. The monomer present in the first block which has an epoxy group includes preferably units such as glycidyl methacrylate (paragraph 0033) and the second block of the copolymer is indicated to include a styrene based monomer unit and an additional unit which may preferably be acrylonitrile (paragraph 0039).  This structure would correspond to the claimed epoxy modified vinyl copolymer which comprising glycidyl methacrylate, styrene and acrylonitile
Hsu does not particularly teach the specifically amount of glycidyl methacrylate, styrene or acrylonitrile.  Hsu does not teach the specifically claimed ranges of the Mw or the polydispersity index but does teach overlapping ranges with the claimed ranges as is indicated above. 
Additionally Hsu teaches examples where the block copolymers are made from 1 gram of glycidyl methacrylate and a total of styrene and acrylonitrile of 20 grams with the glycidyl methacrylate being in one block and the styrene and acrylonitrile being in another block (paragraphs 0134 and 0138 and Table 1 Example 8 and Table 3). This polymer is indicated to have number average molecular weight of the first block (which comprises glycidyl methacrylate in an amount of 5 wt% of the monomer) of 
It should be noted that Hsu indicates a wt ratio of styrene to acrylonitrile of 70/30 in the example (paragraph 0141 Table 3).  This indicates that in the example indicated above there were 64.2572 parts of styrene and 27.5388 parts of acrylonitrile.  This is an amount of styrene that is within the claimed range and an amount of acrylonitrile that is close to but outside the claimed amount.  However the broadly disclosed range of the amount of styrene and acrylonitrile indicates that the ratio of styrene to acrylonitrile can be above 70/30 and indicates that greater than 80 wt% of styrene or more is preferable, indicating that the amount of acrylonitrile in the polymer can be decreased and can be less than 20% of the styrene and acrylonitrile component (paragraph 0039). This indication would provide an overlapping range of the claimed ranges of styrene and acrylonitrile when applied to the exemplary polymer.
This exemplary polymer is indicated to have an epoxy equivalent of 4010 g/eq (Paragraph 0141 table 3). Although this does not give the claimed parts of each of the components it does disclose 8.204 parts of gylcidyl methacrylate, 64.2572 parts of styrene and 27.5388 parts of acrylontirle when considered the total of glycidyl methacryl, styrene and acrylonitrile as 100 parts by mass, which are close values to the claimed amount of the parts of gylcidyl methacrylate and acrylonitrile which have a minimum of 8.5 for glycidyl methacrylate and a maximum of 22.9 parts of acrylonitrile . 

Doubling the mass amount of glycidyl methacrylate in the exemplary polymer would result in doubling the amount of epoxy groups in the polymer and so would half the epoxy equivalent of the polymer.  This would corresponds to 16.408 parts of glycidyl methacrylate to 91.796 parts of the styrene acrylonitrile block  for a total of 108.204 parts, which would correspond to 15.164 parts of glydicyl methacrylate to 84.836 parts of the styrene acrylonitrile block  per 100 parts of the components.  It should be noticed that the exemplary polymer used for these calculations is indicated to have an epoxy value that is four times the lowest epoxy equivalent taught to be useful by Hsu and over two times larger than the lowest claimed epoxy equivalent.   This would correspond to 59.3852 parts by weight of styrene and 25.4508  parts by weight of acrylonitrile. If a 80/20 ratio of styrene and acrylonitrile was used instead this would result in 67.8688 parts of styrene and 16.9672 parts of acrylonitrile, both of which would be within the claimed range. As such given the amounts of glycidyl methacrylate that can 
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). 
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.III. 
As such the copolymer of Hsu would be considered to consist essentially of the indicated glycidyl methacrylate, styrene and acrylonitrile. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of glycidyl methacrylate, styrene and acrylonitrile  in the copolymer, as well as the because Hsu teaches overlapping ranges of these amounts with the claimed ranges. 
Concerning claim 4 Hsu teaches that the compatibilizing block copolymer indicated in the discussion of claim 1 is used in a blend of different polymers and further indicates the blended polymer composition is used in techniques such as extrusion molding, injection molding or press molding (paragraph 0125) which would indicate that composition would be thermoplastic. As such these polymer blends would meet the claimed limitations of the composition.  
Concerning claim 5 Hsu further teaches that the polymer which can be used in the blend can +include polylactic acid (paraphrase 0100-0111 and 0009) which is a thermoplastic polyester. 
Concerning claim 6 Hsu further teaches that the amount of the block copolymer compatibilizer as discussed in claim 1 is present in the thermoplastic blend in an amount of preferably 0.5 to 15 parts by weight based on the other polymers in the blend which would be thermoplastics (paragraph 0123).  This range is within the claimed range. 
Concerning claim 7 Hsu teaches that the blend is used in a molding process to form a product (paragraph 0125) which would correspond to the claimed shaped article. 
Concerning claim 8 Hsu teaches a compatabilizer polymer which has an epoxy equivalent of preferably 2000 g/eq to 10,000 g/eq (paragraphs 0029 and 0030) and has a molecular weight distribution index of from 1.0 to 2.0 (paragraph 0029). This molecular weight distribution index is an overlapping range with the claimed range of 1.9 to 2.4. The polymer is indicated to be a block copolymer where the first block comprises a epoxy group and the second bock includes no epoxy group (paragraph 0028), and is indicated to have a number average molecular weight ranging from 3000 to 80000 (paragraph 0032).  As the weight average molecular weight is Mw/Mn this would corresponds to a range of the weight average molecular weight of the copolymer of from 3000 to 160,000 g/mol which is an overlapping range with the claimed range of 50,000 to 300,000. The monomer present in the first block 
Hsu does not particularly teach the specifically claimed amount of glycidyl methacrylate, styrene or acrylonitrile.  Hsu does not teach the specifically claimed ranges of the Mw or the polydispersity index but does teach overlapping ranges with the claimed ranges as is indicated above. 
Additionally Hsu teaches examples where the block copolymers are made from 1 gram of glycidyl methacrylate and a total of styrene and acrylonitrile of 20 grams with the glycidyl methacrylate being in one block and the styrene and acrylonitrile being in another block (paragraphs 0134 and 0138 and Table 1 Example 8 and Table 3). This polymer is indicated to have number average molecular weight of the first block (which comprises glycidyl methacrylate in an amount of 5 wt% of the monomer) of 19424 and to have a number average weight of the total copolymer of 30,291 (paragraph 0141 Table 3). Using this average value and assuming single mole of polymer this would indicate that there is approximately 971.2 g of glycidyl methacrylate in the first block of the copolymer and that there is approximately 10,867 grams of the styrene acrylonitrile block which corresponds to a copolymer of vinyl aromatic monomer and vinyl cyanide monomer.  This would indicate that of these components there is 
It should be noted that Hsu indicates a wt ratio of styrene to acrylonitrile of 70/30 in the example (paragraph 0141 Table 3).  This indicates that in the example indicated above there were 64.2572 parts of styrene and 27.5388 parts of acrylonitrile.  This is an amount of styrene that is within the claimed range and an amount of acrylonitrile that is close to but outside the claimed amount.  However the broadly disclosed range of the amount of styrene and acrylonitrile indicates that the ratio of styrene to acrylonitrile can be above 70/30 and indicates that greater than 80 wt% of styrene or more is preferable, indicating that the amount of acrylonitrile in the polymer can be decreased and can be less than 20% of the styrene and acrylonitrile component (paragraph 0039). This indication would provide an overlapping range of the claimed ranges of styrene and acrylonitrile when applied to the exemplary polymer.
This exemplary polymer is indicated to have an epoxy equivalent of 4010 g/eq (Paragraph 0141 table 3). Although this does not give the claimed parts of each of the components it does disclose 8.204 parts of gylcidyl methacrylate, 64.2572 parts of styrene and 27.5388 parts of acrylontirle when considered the total of glycidyl methacryl, styrene and acrylonitrile as 100 parts by mass, which are close values to the claimed amount of the parts of gylcidyl methacrylate and acrylonitrile which have a minimum of 8.5 for glycidyl methacrylate and a maximum of 22.9 parts of acrylonitrile . 
The maximum amount of epoxy groups in the copolymer is indicated to be an epoxy equivalent of 1000 g/eq as a value of less than this (having more epoxy groups) may result in self crosslinking (paragraph 0118).  The molar amount of the glycidyl methacrylate monomer per gram of polymer would be related to the epoxy equivalent value of the copolymer.  Doubling the mass amount of glycidyl methacrylate in the polymer would result in doubling the amount of epoxy groups in the polymer and so 
Doubling the mass amount of glycidyl methacrylate in the exemplary polymer would result in doubling the amount of epoxy groups in the polymer and so would half the epoxy equivalent of the polymer.  This would corresponds to 16.408 parts of glycidyl methacrylate to 91.796 parts of the styrene acrylonitrile block  for a total of 108.204 parts, which would correspond to 15.164 parts of glydicyl methacrylate to 84.836 parts of the styrene acrylonitrile block  per 100 parts of the components.  It should be noticed that the exemplary polymer used for these calculations is indicated to have an epoxy value that is four times the lowest epoxy equivalent taught to be useful by Hsu and over two times larger than the lowest claimed epoxy equivalent.   This would correspond to 59.3852 parts by weight of styrene and 25.4508  parts by weight of acrylonitrile. If a 80/20 ratio of styrene and acrylonitrile was used instead this would result in 67.8688 parts of styrene and 16.9672 parts of acrylonitrile, both of which would be within the claimed range. As such given the amounts of glycidyl methacrylate that can be in the block copolymer and the indicated ratios of styrene and acrylonitrile which can be in the copolymer Hsu teaches an overlapping range with the claimed amounts of styrene and acrylonitrile as well as with the claimed amount of glycidyl methacrylate.  It should be noted that the claim as is currently drafted is interpreted such that the indication of “a total of glycidyl methacrylate, styrene and acrylonitrile is 100 parts by mass” is an indication that the parts of the components that are claimed are 
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). 
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.III. 
As such the polymer of Hsu would be considered to consist essentially of the indicated glycidyl methacrylate, styrene and acrylonitrile. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of glycidyl methacrylate, styrene and acrylonitrile  in the copolymer, as well as the claimed weight average molecular weight and the claimed molecular weight distribution because Hsu teaches overlapping ranges of these amounts with the claimed ranges. 
Concerning claim 9 Hsu further teaches that the amount of the block copolymer compatibilizer as discussed in claim 8 is present in the thermoplastic blend in an amount of preferably 0.5 to 15 parts 
Concerning claim 10 Hsu teaches that the blend is used in a molding process to form a product (paragraph 0125) which would correspond to the claimed shaped article. 
Concerning claim 11 Hsu does not specifically teach the endothermic and exothermic properties of the copolymer under DSC at a heat up rate of 10 C / min in a 50mL air/min atmosphere. 
Hsu does however teaches the claimed monomers in overlapping ranges with the claimed ranges as is indicated in claim 1.  The endothermic and exothermic properties of the copolymer would result from the monomers which are used in the copolymer and in the amount of the monomers used in the copolymer. As Hsu teaches the claimed monomers and amounts of monomer the claimed endothermic and exothermic properties of the polymer would be expected.  As such Hsu teaches the claimed properties. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).
Response to Arguments
4.	Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. Applicant argues with regard tot eh rejections of claims 1 and 4-11 that Hsu is directed to a blend polymer composition that includes a styrene based polymer a non styrene based polymer and a compatibilizer having a block polymer. The block copolymer includes a first block including a a first monomer unit have an epoxy group and as second monomer unit selected from an acrylate based monomer unit a methacrylate based monoemr unit and a combination there of. As is apparent from Example 8 of Table 3 in Hsu the block copolymer necessarily includes methyl methacrylate as the first monoemr unit in the first block in addition to glycidyl methacrylate. When the total mass of methyl methacrylate, glycidyl methacrylate, styrene and acrylonitrile is 100 parts by weight, the parts by weight of each ingredient is MMA 60.91847, GM<A 3.20623, SM 25.1127 and AN 10.7626 parts by weight. The exmainer’s calculation shown above however excluded methyl methacrylate from the ingredients and obtained parts by weight based on the total amount of glycidyl methacrylate, styrene and acrylonitrile. Claim 1 as is claimed has that the epoxy modified vinyl copolymer A does not include methyl methacrylate as a material that affect the basic and novel properties of the claimed composition. 
This argument is not found to be persuasive because the claim as is currently drafted uses the transitional phrase of “consisting essentially of” and indicates that the weight of the monomers is calculated for 100 parts by mass of glycidyl methacrylate styrene and acrylonitrile. 
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). 
PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.III. 
Applicant has not provided a clear indication of what the basic and novel characteristics of the copolymer actually are or that how methyl methacrylate would affect these characteristics and as such the polymer of Hsu would be considered to consist essentially of the indicated glycidyl methacrylate, styrene and acrylonitrile.  Moreover since the claim 1 recites “a total of glycidyl methacrylate, styrene and acrylontile is 100 parts by mass” then the amount of the glycidyl methacrylate styrene and acrylonitrile would have to be calculated from the amounts of these three monomers present in the polymer as is indicated in the rejection provided above. Which as is indicated above provides overlapping ranges with the claimed ranges of the amounts of the monomers. 
As such the rejections provided above are maintained. 
Conclusion
5.	Claims 1, 4-11 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763